The decision of the majority is incorrect upon the instructions given and refused.
The instruction upon the question of the insufficiency of the light given by the court was as favorable to appellant as it could desire. The instruction requested by appellant was incorrect, and in effect would take the question of the insufficiency of the light and the *Page 531 
assumption of the risk from the jury and decide it as a matter of law. Furthermore, the insufficiency of the light was not relied upon by respondent as a sole and independent ground of negligence. It was only relied upon as a negligent factor which, concurring with the other conditions existing at the time the accident happened, may have been the proximate cause of the accident, all of which was a question for the jury to determine. It is true that the insufficiency of the light was such a prominent factor in the combined proximate causes that it was one which might have been assumed from its continuance without objection on the part of respondent, by reason of which the instruction as given by the court was as favorable to appellant as could be desired, and that requested was erroneous.
For these reasons I dissent.
FULLERTON and PARKER, JJ., concur with HOLCOMB, J. *Page 532